UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4178


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAY ANTHONY SHELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cr-00455-GRA-1)


Submitted:    August 27, 2009              Decided:   September 10, 2009


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ray    Anthony    Shell    pled       guilty     to    possession       with

intent     to    distribute      five   grams     or    more     of    cocaine    base    in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) (2006), and was

sentenced to 168 months’ imprisonment.                    On appeal, counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

noting no meritorious issues for appeal, but questioning whether

the sentence imposed was reasonable.                    Shell was informed of his

right to file a supplemental brief, but elected not to do so.

                We    have   reviewed     the    record    and    conclude       that    the

district court complied with the requirements of Fed. R. Crim.

P.   11.        We    further    find   that     the    district       court    imposed    a

sentence that is procedurally and substantively reasonable.                              See

Gall v. United States, 552 U.S. 38, 128 S. Ct. 586, 597 (2007)

(review of sentence is for abuse of discretion).

                In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         We    therefore    affirm       the    district       court’s    judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.              If the client requests that a petition be

filed, but counsel believes that such filing would be frivolous,

then counsel may move in this court for leave to withdraw from



                                            2
representation.    Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3